Title: From Thomas Jefferson to William Carmichael, 25 March 1789
From: Jefferson, Thomas
To: Carmichael, William



Dear Sir
Paris Mar. 25. 1789.

Mr. Rutledge, the son of Governor Rutledge of South Carolina, will have the honour of delivering you this. I suppose you must have  been personally acquainted with his father, but surely so by reputation. It would suffice therefore to announce his son to you, in order to obtain your attentions and friendly offices for him. It is to gratify myself then that I add my sollicitations to the same effect, and assurances, derived from my knowlege of him, that you will find in him talents and virtues which will merit not only civilities but cordial esteem. To all his other titles therefore I add assurances of the obligation your attention to him will lay me under, and am happy always to find occasions of proffering to you those sentiments of sincere esteem & respect with which I have the honor to be Dear Sir Your most obedt. & most humble servt.,

Th: Jefferson

